OPINION — AG — (1) IT IS PERMISSIBLE, UNDER THE PROVISIONS OF THE CONSTITUTION AND STATUTES OF OKLAHOMA CONCERNING CONTINUING CONTRACTS FOR TEACHERS, FOR A BOARD OF EDUCATION TO ISSUE WRITTEN CONTRACTS TO ITS TEACHERS WITH INSTRUCTIONS THAT UNLESS SUCH CONTRACTS ARE SIGNED BY THE TEACHER AND RETURNED TO THE BOARD OF EDUCATION BY APRIL 8, 1965, THAT THE TEACHER WILL BE NOTIFIED BY SUCH BOARD OF EDUCATION ON APRIL 9, 1965 THAT THE TEACHER'S SERVICE WILL NOT BE CONTINUED AFTER THE END OF THE PRESENT SCHOOL YEAR? — YES  (2) CAN A TEACHER BE REQUIRED TO NOTIFY HIS BOARD OF EDUCATION PRIOR TO APRIL 25 THAT HE DOES NOT WISH TO BE EMPLOYED FOR THE ENSUING YEAR? — YES  CITE: 70 O.S. 1961 4-22 [70-4-22], 70 O.S. 1961 6-1 [70-6-1](E), 70 O.S. 1961 6-2 [70-6-2] (W. J. MONROE)